 



Exhibit 10.3
(TIGROUP LOGO) [d56619d5661901.gif]
9663 Santa Monica Blvd., #959
Beverly Hills, California 90210
April                      , 2008

         
 
             
 
             
 
             
 
       
Attention:
       
 
       

Dear                       :
This letter agreement (this “Agreement”) will memorialize our agreement pursuant
to which Tri-Isthmus Group, Inc. (“TI Group”) will provide              
                              with                      shares of its Series 6-A
Convertible Preferred Stock, par value $0.01 per share (the “Shares”) in
complete satisfaction of that certain convertible promissory note dated as of
October 29, 2007 (the “Note”) between TIGroup, Surgical Center Acquisition
Holdings, Inc., Del Mar Acquisition, Inc., Del Mar GenPar, Inc., Point Loma
Acquisition, Inc., and Point Loma GenPar, Inc., as makers (the “Makers”), and
                                           , as holder.                 
                          acknowledges and agrees that the Shares constitute
payment in full of the Note and hereby releases the property of the Makers from
all liens or encumbrances held by                                           
related to the Note, without regard to how they were created or evidenced.
By executing this agreement,                                             hereby
represents that (i)                                             is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
(ii) the Shares to be acquired by                                           
will be acquired for investment for                                     
      ’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, (iii)                
                          has no present intention of selling, granting any
participation in, or otherwise distributing the same, (iv)           
                                does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares, and (v)                                             has not been formed
for the specific purpose of acquiring the Shares.
                                            acknowledges and agrees that it has
made all inquiry concerning TI Group, its business and its personnel necessary
in its opinion to make its decision to invest in the Shares. The officers of TI
Group have made available to                                            any and
all information which                                            has requested
and have answered to                                            ’s satisfaction
all inquiries made by                      ; and                             
              has sufficient knowledge and experience in finance and business
that it is capable of evaluating the risks and merits of its investment in TI
Group and                                            is able financially to bear
the risks thereof.

 



--------------------------------------------------------------------------------



 



                                            understands and agrees that the
issuance of the Shares (and the common stock of TI Group issuable upon
conversion of the Shares) has not been registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of                                    
      ’s representations as expressed herein.                       
                     understands that the Shares and the common stock issuable
upon conversion of the Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws,
                                           must hold the Shares and such common
stock indefinitely unless the resales of same are registered with the SEC and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available, and that TI Group has no obligation to
register or qualify the resale of the Shares or the common stock issuable upon
conversion of the Shares for resale.                                           
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares and
the common stock issuable upon conversion of the Shares, and on requirements
relating to TI Group which are outside of                              
            ’s control, and which TI Group is under no obligation and may not be
able to satisfy.
If this letter agreement is acceptable to you, please indicate your acceptance
by executing and returning a copy of this letter agreement to the undersigned.
Sincerely,
David Hirschhorn
Chairman/Chief Executive Officer
TIGroup™
ACKNOWLEDGED AND AGREED
THIS                  DAY OF APRIL, 2008:

             
 
         
Signature:
         
 
         
Printed name:
         
 
       

 